COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


PHILIP ALAN CARTWRIGHT
                                                  MEMORANDUM OPINION *
v.   Record No. 2059-97-3                             PER CURIAM
                                                    FEBRUARY 3, 1998
THE CITY OF COVINGTON AND VIRGINIA
 MUTUAL GROUP SELF INSURANCE PROGRAM


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (William A. Parks, Jr.; Parks & Vaught, on
            brief), for appellant.
            (Richard D. Lucas; Carter, Brown & Osborne,
            on brief), for appellees.



     Philip Alan Cartwright (claimant) contends that the Workers'

Compensation Commission erred in finding that the medical

treatment rendered to him by Dr. Preston A. Waldrop, an

orthopedic surgeon, was not causally related to his compensable

May 5, 1993 injury by accident.   Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
binding and conclusive upon us.       See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In ruling that claimant's evidence failed to sustain his

burden of proof, the commission found as follows:
          The medical record makes it clear that the
          claimant suffered from preexisting
          degenerative cervical disc disease and left
          shoulder bursitis. It is true that an
          employer takes an employee as it finds them
          and is responsible for accident-related
          aggravations of preexisting medical
          conditions. However, . . . [i]n this case,
          it is clear that the claimant will have
          intermittent "flare-ups" and aggravations of
          his preexisting conditions as a result of the
          general activities of his employment and
          other daily life activities. This does not
          make the employer responsible for every
          flare-up.
               The claimant's preexisting left shoulder
          condition was aggravated by the compensable
          accident. He sought medical treatment for
          his left shoulder shortly after the alleged
          accident and this treatment continued. The
          claimant did not specifically seek medical
          treatment for his degenerative cervical disc
          disease until almost one year after the
          compensable accident, at which time he,
          himself, related it to the accident. The
          medical evidence does not adequately
          establish such a causal relationship between
          the compensable accident and the continuing
          medical treatment for the degenerative
          cervical disc disease. The medical records
          support the Deputy Commissioner's finding to
          the contrary. Dr. Waldrop, in his report of
          October 11, 1996, stated that he had been
          treating the claimant for the same problems
          since he initially saw him in March 1993,
          which was before the compensable accident.


     The commission's findings are amply supported by Dr.

Waldrop's medical records.   Based upon Dr. Waldrop's medical

records and the lack of any recorded complaints of neck symptoms


                                  2
until one year after the compensable accident, we cannot find as

a matter of law that claimant's evidence sustained his burden of

proof.

     Accordingly, we affirm the commission's decision.

                                                         Affirmed.




                                3